Case 9:19-cv-80811-DMM Document 1 Entered on FLSD Docket 06/20/2019 Page 1 of 20



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                WEST PALM BEACH DIVISION

                                               CASE NO:

  NATHANIEL CAREY,

         Plaintiff,

         v.

  EWPB LLC, and
  MICHAEL TOMKOVICH, individually,

         Defendant.
                                         /

                        COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff, NATHANIEL CAREY (“Plaintiff”), files the following Complaint and Demand

  for Jury Trial against Defendants, EWPB LLC (“EWPB” or “EMPERORS”), and MICHAEL

  TOMKOVICH (“TOMKOVICH”) (collectively referred to hereinafter as “Defendants”), and

  alleges as follows:

                                             INTRODUCTION

     1. This is an action arising under the federal Fair Labor Standards Act (“FLSA”), Title VII of

         the 1964 Civil Rights Act (“Title VII”), as amended, 42 U.S.C. §§ 2000e et seq., and the

         Florida Civil Rights Act of 1992, Fla. Stat. §§ 760.01-760.11 (“FCRA”). During the

         relevant time period, Plaintiff was employed by Defendant to work in a nightclub in West

         Palm Beach, Florida. During all times pertinent to his employment, Plaintiff was not

         properly compensated under the FLSA and was subjected to race and sex-based

         discrimination predicated upon Plaintiff’s failure to conform to gender stereotypes. This

         is an action to seek vindication of Plaintiff’s civil rights against Defendants for the unlawful
Case 9:19-cv-80811-DMM Document 1 Entered on FLSD Docket 06/20/2019 Page 2 of 20



        pay policies of Defendants and for Plaintiff’s termination solely based upon Plaintiff’s

        participation in protected activity under federal and state law.

                             PARTIES, JURISDICTION & VENUE

     2. During all times material hereto, Plaintiff was a resident of the Southern District of Florida,

        over the age of 18 years, and otherwise sui juris.

     3. During all times material hereto, Defendant, EWPB, was a Florida limited liability

        company located and transacting business within Palm Beach County, Florida, within the

        jurisdiction of this Honorable Court.       EWPB operates its principal location at 8340

        Resource Road, Riviera Beach, Florida 33404.

     4. During all times material hereto, Defendant, TOMKOVICH, was and is a resident of the

        State of Florida and was managing member, owner, registered agent, and operator of both

        EMPERORS within Palm Beach County, Florida. On information and belief, Defendant,

        TOMKOVICH is the highest-ranking manager of a chain of adult entertainment clubs

        throughout the State of Florida.

     5. During all times material hereto, Defendant, TOMKOVICH, was over the age of 18 years,

        and was vested with ultimate control and decision-making authority over the hiring, firing,

        and pay practices for Defendant, EMPERORS, during the relevant time period.

     6. Defendant, EMPERORS was Plaintiff’s employer, as defined by 29 U.S.C. § 203(d),

        during all times pertinent to the allegations herein, and employed at least fifteen (15)

        employees during the relevant time period.

     7. Defendant, TOMKOVICH, was also Plaintiff’s employer, as defined by 29 U.S.C. §

        203(d), during all times pertinent to the allegations herein.




                                                   2
Case 9:19-cv-80811-DMM Document 1 Entered on FLSD Docket 06/20/2019 Page 3 of 20



     8. All acts and omissions giving rise to this dispute took place within Palm Beach County,

        Florida.

     9. Defendant, EMPERORS is headquartered and regularly transacts business in Palm Beach

        County, Florida, and TOMKOVICH regularly transacts business in Palm Beach County,

        Florida, and jurisdiction is therefore proper within the Southern District of Florida pursuant

        to 29 U.S.C. § 216(b) and 28 U.S.C. §§ 1331 and 1337.

     10. Venue is proper within the Southern District of Florida pursuant to 29 U.S.C. § 216(b) and

        28 U.S.C. § 1391(b).

     11. At all times material hereto, Defendant, EMPERORS, is and was a Florida limited liability

        company authorized, operating and licensed to do business in the State of Florida.

        Defendant, EMPERORS, employed more than fifteen (15) individuals, and has been a

        covered “employer” within the meaning of Title VII of the Civil Rights Act of 1964, 42 §

        U.S.C. 2000e(b) and the FCRA, at all times relevant to this Complaint. Defendant,

        EMPERORS, is a “person” within the meaning of 42 U.S.C. § 2000e(a) and the FCRA.

     12. Plaintiff was an “employee” of Defendant, EMPERORS, and an “aggrieved person” within

        the meaning of 42 U.S.C. § 2000e(f) and the FCRA § 760.02(10), from on or about

        November 2016, through on or about July 30, 2017.

     13. This Honorable Court has jurisdiction over this case pursuant to 28 U.S.C. § 1331, 28 §

        U.S.C. 1343, 28 U.S.C. § 1367, 42 U.S.C. § 2000e(5)(f)(3), and Fla. Stat. § 760.11 and §§

        761.03-761.04. All conditions precedent to jurisdiction have occurred:

                (a) Plaintiff filed a Charge of Discrimination with the Equal Employment

                    Opportunity Commission (“EEOC”) within 300 days of the commission of the

                    unlawful employment practices of the Defendants;




                                                  3
Case 9:19-cv-80811-DMM Document 1 Entered on FLSD Docket 06/20/2019 Page 4 of 20



                 (b) Prior to filing this action, the EEOC issued its Notice of Right to Sue on or

                    about June 6, 2019;

                 (c) This Complaint is being timely filed within 90 days of Plaintiff’s receipt of the

                    EEOC’s Notice of Right to Sue.

     14. A substantial part of the acts complained of herein occurred primarily in the Southern

        District of Florida. Venue is therefore proper in this judicial district pursuant to 28 U.S.C.

        § 1391(b)-(c).

                                   GENERAL ALLEGATIONS

     15. During all times material hereto, Defendants, EWPB, owned, controlled, and/or operated

        Emperor’s Gentlemen’s Club located at 8340 Resource Road, Riviera Beach, Florida

        33404.

     16. Defendant, TOMKOVICH, maintains control over the operations, hiring, firing, and

        payroll policies and practices of EMPERORS.

     17. Plaintiff is a black Jamaican-American male.

     18. In November 2016, Plaintiff was hired by Defendant, TOMKOVICH, to work for

        EMPERORS, and TOMKOVICH at Emperor’s Gentlemen’s Club in Palm Beach County,

        Florida.

     19. During Plaintiff’s employment, the Defendants compensated Plaintiff at the rate of one

        hundred twenty-five dollars ($125.00) per day regardless of the number of hours worked

        by Plaintiff.

     20. Defendant, EMPERORS, is not exempt from FLSA coverage.

     21. Defendant, EMPERORS, is covered under the FLSA through enterprise coverage, as

        EMPERORS was engaged in interstate commerce during all pertinent times in which




                                                   4
Case 9:19-cv-80811-DMM Document 1 Entered on FLSD Docket 06/20/2019 Page 5 of 20



        Plaintiff was employed.        More specifically, EMPERORS was engaged in interstate

        commerce by virtue of the fact that its business activities involved those to which the FLSA

        applies. Defendant, EMPERORS’ business and Plaintiffs’ work for EMPERORS’ affected

        interstate commerce because the materials and goods that Plaintiff used on a constant

        and/or continuous basis moved through interstate commerce prior to or subsequent to

        Plaintiff’s use of the same.

     22. During his employment with Defendant, EMPERORS, Plaintiff, and all other similarly

        situated employees, handled and worked with various goods and/or materials that have

        moved through interstate commerce, including, but not limited to: telephones, pens,

        notepads, computers, cellular telephones, order forms, and other office related items.

     23. Defendant, EMPERORS, also regularly employed two (2) or more employees for the

        relevant time period, who handled goods or materials similar to those goods and materials

        handled by Plaintiff, or used the instrumentalities of interstate commerce, or the mails, thus

        making Defendant, EMPERORS’ business an enterprise covered by the FLSA.

     24. Upon information and belief, Defendant, EMPERORS, grossed or did business in excess

        of $500,000.00 during the years of 2016, 2017, 2018, and is expected to gross in excess of

        $500,000.00 in 2019.

     25. During his employment with Defendants, Plaintiff regularly and recurrently handled goods

        and materials that were traveling across state lines through interstate commerce and used

        the instrumentalities of commerce, such that Plaintiff was engaged in work that gives rise

        to individual coverage under the FLSA.




                                                  5
Case 9:19-cv-80811-DMM Document 1 Entered on FLSD Docket 06/20/2019 Page 6 of 20



     26. During all material times hereto, Plaintiff, and all others similarly situated, was a non-

        exempt employee of Defendants, EMPERORS, and TOMKOVICH, within the meaning of

        the FLSA.

     27. Plaintiff worked as a non-exempt employee for Defendants, EMPERORS, and

        TOMKOVICH during the past three (3) years.

     28. During all time periods hereto, Defendant, TOMKOVICH, maintained control over the

        day-to-day operations of EMPERORS, including the payroll, hiring, firing, and scheduling

        duties.

     29. Defendant, TOMKOVICH, was the managing member of Defendant, EMPERORS, and

        controlled the companies’ payroll practices, and was vested with ultimate decision-making

        authority for Defendant, EMPERORS.

                        FLSA Violations During Plaintiff’s Employment

     30. During Plaintiff’s employment, the Defendants, EMPERORS, and TOMKOVICH,

        assigned Plaintiff to work multiple workweeks in which Defendants failed and refused to

        compensate Plaintiff in accordance with federal law.

     31. Defendants regularly assigned Plaintiff’s schedule, controlled the scope of work Plaintiff

        was to perform, instructed Plaintiff specifically what to do, and specifically instructed

        Plaintiff when he had to arrive and when he could leave.

     32. From November 2016 through July 30, 2017, Plaintiff worked an average of fifty (50) to

        fifty-five (55) hours per week.

     33. Defendants compensated Plaintiff one hundred twenty-five dollars ($125.00) per day

        regardless of the number of hours Plaintiff worked.




                                                 6
Case 9:19-cv-80811-DMM Document 1 Entered on FLSD Docket 06/20/2019 Page 7 of 20



     34. During the Plaintiff’s employment period, there are approximately thirty-nine (39) weeks

        in which Plaintiff was not properly compensated.

     35. Defendants failed to compensate Plaintiff at the rate of time-and-a-half his regular hourly

        rate for the work her performed in excess of forty (40) hours per week.

     36. Plaintiff is entitled recover half-time for all of the hours he worked over forty (40) in any

        given workweek.

     37. Defendants failed to properly compensate Plaintiff in these workweeks notwithstanding

        that Plaintiff performed work for the benefit of all Defendants.

     38. Defendants’ actions were intentional and/or willful and Plaintiff is therefore entitled to an

        additional amount of liquidated (double) damages for overtime wages owed.

     39. During Plaintiff’s employment, the Defendants also failed to maintain adequate and

        contemporaneous time records as required by the FLSA.

     40. Defendants were either recklessly indifferent as to the overtime requirements under federal

        law, or, in the alternative, intentionally violated federal law so that the Defendants could

        avoid having to pay Plaintiff his lawful (and hard-earned) wages.

     41. Based upon Defendants’ intentional and/or willful violations of the FLSA, the three (3)

        year statute of limitations applies instead of the two (2) year statute of limitations.

                Title VII and FCRA Violations During Plaintiff’s Employment

     42. At all times relevant, Plaintiff is and had always been a black Jamaican-American male,

        which was known to Defendants and Defendants’ employees during Plaintiff’s

        employment.




                                                   7
Case 9:19-cv-80811-DMM Document 1 Entered on FLSD Docket 06/20/2019 Page 8 of 20



     43. Throughout the course of his employment and up to the time of his termination, Plaintiff

        was consistently a hard-working employee who performed his duties with no significant

        history of performance, attendance, or disciplinary issues.

     44. Immediately after Plaintiff began working for Defendants, one of the General Managers of

        EMPERORS, Mr. Ehrens, subjected Plaintiff to a regular and recurrent degree of sexual

        and race-based harassment.

     45. More specifically, during Plaintiff’s employment, Mr. Ehrens regularly and routinely

        referred to Plaintiff as “his little nigger” and made crude comments about Plaintiff’s race

        and Jamaican background in front of other employees.

     46. Furthermore, in addition to constantly making these racially disparaging comments to

        Plaintiff, Mr. Ehrens additionally harassed Plaintiff based on his sex and failure to conform

        to gender stereotypes.

     47. Mr. Ehrens regularly and recurrently used sex-based derogatory terms and commands

        when speaking to Plaintiff to humiliate, demean, and otherwise dehumanize Plaintiff in

        front of other employees at EMPERORS.

     48. For example, Mr. Ehrens constantly told Plaintiff that he would receive a promotion only

        if Plaintiff would “suck his dick.”

     49. Mr. Ehrens also encouraged other managers to ask Plaintiff to “suck their dick” because

        “he is a fag – and likes it!”

     50. Furthermore, during the employment period, Mr. Ehrens sent Plaintiff text messages in

        which he subjected Plaintiff to a barrage of sexually-charged comments, referring to

        Plaintiff as a “fag” and “gay ass.”




                                                  8
Case 9:19-cv-80811-DMM Document 1 Entered on FLSD Docket 06/20/2019 Page 9 of 20



     51. When Plaintiff reported Mr. Ehrens’ conduct to Defendants and requested that this conduct

        stop, the behavior and discrimination only intensified and increased in the workplace.

     52. On or about July 30, 2017, immediately after Plaintiff objected to Mr. Ehrens’ conduct and

        made another attempt to report this conduct to Defendant, TOMKOVICH, making the

        Defendants aware of the companies’ severe and pervasive harassment based on his race

        and sex, Plaintiff was terminated.

     53. Instead of stopping and reprimanding Plaintiff’s superior, Mr. Ahrens, for his treatment of

        Plaintiff on the basis of his race and sex, the Defendants allowed this conduct to continue

        and approved the termination of Plaintiff in direct response for objecting to this unlawful

        conduct.

     54. To the extent that Defendants attempt to claim that Plaintiff’s termination was non-

        discriminatory and/or non-retaliatory such justification is merely pre-text and Defendants

        cannot overcome the presumption that the temporal proximity of Plaintiff’s unlawful

        termination to his engagement in protected activity.

     55. As a result of the above violations of federal law, Plaintiff has had retain the undersigned

        counsel to prosecute these claims and is therefore entitled to an award of reasonable

        attorney’s fees and costs under the FLSA, Title VII, and/or FCRA.

     COUNT I – FEDERAL OVERTIME WAGE LAW VIOLATIONS – 29 U.S.C. § 207
                           (against All Defendants)

     56. Plaintiff re-avers and re-alleges Paragraphs 1 through 55 above, as though fully set forth

        herein.

     57. Plaintiff alleges this action pursuant to the Fair Labor Standards Act, 29 U.S.C. § 216(b).

     58. Plaintiff is entitled to: (i) federal overtime wages; and (ii) liquidated damages pursuant to

        the FLSA.



                                                  9
Case 9:19-cv-80811-DMM Document 1 Entered on FLSD Docket 06/20/2019 Page 10 of 20



      59. Plaintiff seeks recovery of damages as referenced above and further seeks interest, costs,

          and attorneys’ fees pursuant to 29 U.S.C. § 216(b).

      WHEREFORE, Plaintiff, NATHANIEL CAREY, demands judgment against Defendants,

   EWPB, LLC, and MICHAEL TOMKOVICH, individually, and respectfully requests that he be

   awarded the following relief: (a) unliquidated damages to be paid by the Defendants jointly and

   severally; (b) liquidated damages to be paid by the Defendants jointly and severally; (c) reasonable

   attorney’s fees and costs to be paid by the Defendants jointly and severally; and any and all such

   further relief as may be deemed just and reasonable under the circumstances.

             COUNT II – VIOLATION OF TITLE VII – RACE DISCRIMINATION
                               (Against All Defendants)

      60. Plaintiff incorporates by reference herein and re-alleges the allegations in Paragraphs 1

          through 55 above as though fully set forth herein.

      61. At all times material, Defendants and Defendants’ employees, including Mr. Ahrens, knew

          that Plaintiff was a black Jamaican-American.

      62. Defendants’ employees began to severely and pervasively ridicule Plaintiff in the

          workplace on the basis of his race.

      63. More specifically, Mr. Ehrens, the General Manager, would regularly refer to Plaintiff as

          “his little nigger” in front of other employees.

      64. Defendants allowed and/or permitted their employees to create a hostile work environment

          that interfered with Plaintiff’s ability to effectively perform his job duties and

          responsibilities.

      65. Defendants were in violation of Plaintiff’s statutory rights to be free of discrimination with

          respect to the terms, conditions or privileges on the basis of his race.




                                                    10
Case 9:19-cv-80811-DMM Document 1 Entered on FLSD Docket 06/20/2019 Page 11 of 20



      66. Defendants, through their employees, subjected this particular Plaintiff to race

          discrimination.   The conduct of Defendants and their employees, described in this

          Complaint, violated rights secured to Plaintiff by Title VII, 42 U.S.C. § 2000e.

      67. As a direct and proximate result of Defendants’ conduct, Plaintiff suffered and continues

          to suffer a loss of income, damage to career, loss of career opportunity, severe emotional

          distress, anxiety, humiliation, embarrassment, damage to reputation, violations of his

          constitutional and statutory rights and other consequential damages.

      68. At all times material hereto, the Defendants’ acts and omissions were done intentionally,

          willfully, with deliberate indifference, with reckless indifference and/or with malice toward

          the federal and state statutory rights of Plaintiff, justifying an award of punitive damages.

          Defendant knew of and were deliberately indifferent to the discrimination and retaliation,

          and failed to take prompt, effective remedial action.

      WHEREFORE, Plaintiff, NATHANIEL CAREY, respectfully requests that this Honorable

   Court enter judgment in his favor, and: (a) award Plaintiff actual damages suffered; (b) award

   Plaintiff front and back pay; (c) award Plaintiff reinstatement; (d) award Plaintiff compensatory

   damages under Title VII for the embarrassment, anxiety, humiliation and emotional distress

   Plaintiff has suffered and continues to suffer; € award Plaintiff prejudgment interest on his

   damages award; (f) award Plaintiff punitive damages, according to proof; (g) enjoin Defendants,

   their officers, agents, employees and anyone acting in concert with them, from discriminating,

   harassing and retaliating against Plaintiff and any other employee; (h) award Plaintiff reasonable

   costs and attorney’s fees incurred in the prosecution of these claims; and any other such further

   relief as this Court deems just and equitable under the circumstances.




                                                   11
Case 9:19-cv-80811-DMM Document 1 Entered on FLSD Docket 06/20/2019 Page 12 of 20



           COUNT III – VIOLATION OF TITLE VII – SEX DISCRIMINATION
                             (Against All Defendants)

     69. Plaintiff incorporates by reference herein and re-alleges the allegations in Paragraphs 1

        through 55 above as though fully set forth herein.

     70. At all times material, Defendants and Defendants’ employees knew that Plaintiff was a

        male and treated Plaintiff differently solely on the basis that Plaintiff failed to conform to

        gender stereotypes.

     71. Defendants’ employees, including Mr. Ahrens, began to severely and pervasively ridicule

        Plaintiff in the workplace on the basis of his sex and failure to conform to gender

        stereotypes.

     72. More specifically, Mr. Ahrens regularly and recurrently used sex-based derogatory terms

        and commands when speaking to Plaintiff to humiliate, demean, and otherwise dehumanize

        Plaintiff in front of other company employees.

     73. For example, Mr. Ehrens constantly told Plaintiff that he would receive a promotion only

        if Plaintiff would “suck his dick.”

     74. Mr. Ehrens also encouraged other managers to ask Plaintiff to “suck their dick” because

        “he is a fag – and likes it!”

     75. During Plaintiff’s employment, Mr. Ehrens sent Plaintiff text messages in which he

        subjected Plaintiff to a barrage of sexually-charged comments, referring to Plaintiff as a

        “fag” and “gay ass.”

     76. When Plaintiff reported Mr. Ehrens’ conduct and requested that this conduct stop, the

        behavior and discrimination only intensified and increased.




                                                 12
Case 9:19-cv-80811-DMM Document 1 Entered on FLSD Docket 06/20/2019 Page 13 of 20



      77. Defendants allowed and/or permitted their employees to engage in this conduct, thus

          creating a hostile work environment that interfered with Plaintiff’s ability to effectively

          perform his job duties and responsibilities.

      78. Defendants were in violation of Plaintiff’s statutory rights to be free of discrimination with

          respect to the terms, conditions or privileges on the basis of his sex.

      79. Defendants subjected Plaintiff to sex discrimination. The conduct of Defendants and their

          employees, described in this Complaint, violated rights secured to Plaintiff by Title VII, 42

          U.S.C. § 2000e.

      80. As a direct and proximate result of Defendants’ conduct, Plaintiff suffered and continues

          to suffer a loss of income, damage to career, loss of career opportunity, severe emotional

          distress, anxiety, humiliation, embarrassment, damage to reputation, violations of his

          constitutional and statutory rights and other consequential damages.

      81. At all times material hereto, the Defendants’ acts and omissions were done intentionally,

          willfully, with deliberate indifference, with reckless indifference and/or with malice toward

          the federal and state statutory rights of Plaintiff, justifying an award of punitive damages.

          Defendant knew of and were deliberately indifferent to the discrimination and retaliation,

          and failed to take prompt, effective remedial action.

      WHEREFORE, Plaintiff, NATHANIEL CAREY, respectfully requests that this Honorable

   Court enter judgment in his favor, and: (a) award Plaintiff actual damages suffered; (b) award

   Plaintiff front and back pay; (c) award Plaintiff reinstatement; (d) award Plaintiff compensatory

   damages under Title VII for the embarrassment, anxiety, humiliation and emotional distress

   Plaintiff has suffered and continues to suffer; € award Plaintiff prejudgment interest on his

   damages award; (f) award Plaintiff punitive damages, according to proof; (g) enjoin Defendant, its




                                                    13
Case 9:19-cv-80811-DMM Document 1 Entered on FLSD Docket 06/20/2019 Page 14 of 20



   officers, agents, employees and anyone acting in concert with them, from discriminating, harassing

   and retaliating against Plaintiff and any other employee; (h) award Plaintiff reasonable costs and

   attorney’s fees incurred in the prosecution of these claims; and any other such further relief as this

   Court deems just and equitable under the circumstances.

                 COUNT IV – VIOLATION OF TITLE VII – RETALIATATION
                                (Against All Defendants)

      82. Plaintiff incorporates by reference herein and re-alleges the allegations in Paragraphs 1

          through 55 above as though fully set forth herein.

      83. Plaintiff is, and at all times relevant herein was, a black Jamaican-American male.

      84. Plaintiff engaged in actions protected by Title VII, 42 U.S.C. § 2000e et seq., to stop the

          hostile work environment that Defendants had allowed to permeate the workplace,

          including, but not limited to, making numerous oral requests, including Plaintiff voicing

          his intent to oppose Defendants’ unlawful practices in the workplace.

      85. Because of Plaintiff’s protected actions, Defendants retaliated against Plaintiff by, among

          other things, creating a hostile work environment for Plaintiff, reprimanding Plaintiff for

          reporting this unlawful conduct, creating pre-textual reasons for possibly terminating

          Plaintiff, and ultimately terminating Plaintiff in direct response to submitting his

          complaints of discrimination in the workplace.

      86. The conduct of the Defendants in retaliating against Plaintiff because of his protected

          actions was intentional. Defendants engaged in a discriminatory practice or practices with

          malice or with reckless indifference to the federally protected rights of the Plaintiff.

      87. As a direct and proximate result of the Defendants’ actions, Plaintiff has suffered and will

          continue to suffer lost wages, benefits and entitlements, damage to his career and

          reputation, personal humiliation, mental anguish, and embarrassment justifying an award



                                                    14
Case 9:19-cv-80811-DMM Document 1 Entered on FLSD Docket 06/20/2019 Page 15 of 20



          including, but not limited to, back pay, lost benefits, front pay, compensatory damages, and

          punitive damages according to proof against Defendants.

      WHEREFORE, Plaintiff, NATHANIEL CAREY, respectfully requests that this Honorable

   Court enter judgment in his favor, and: (a) award Plaintiff actual damages suffered; (b) award

   Plaintiff front and back pay; (c) award Plaintiff reinstatement; (d) award Plaintiff compensatory

   damages under Title VII for the embarrassment, anxiety, humiliation and emotional distress

   Plaintiff has suffered and continues to suffer; € award Plaintiff prejudgment interest on his

   damages award; (f) award Plaintiff punitive damages, according to proof; (g) enjoin Defendant, its

   officers, agents, employees and anyone acting in concert with them, from discriminating, harassing

   and retaliating against Plaintiff and any other employee; (h) award Plaintiff reasonable costs and

   attorney’s fees incurred in the prosecution of these claims; and any other such further relief as this

   Court deems just and equitable under the circumstances.

            COUNT V – VIOLATION OF THE FCRA – RACE DISCRIMINATION
                              (Against All Defendants)

      88. Plaintiff incorporates by reference herein and re-alleges the allegations in Paragraphs 1

          through 55 above as though fully set forth herein.

      89. Defendant was in violation of Plaintiff’s statutory rights to be free of discrimination with

          respect to the terms, conditions or privileges on the basis of his race.

      90. Defendant subjected Plaintiff to race discrimination. The conduct of Defendants and their

          employees, described in this Complaint, violated rights secured to Plaintiff by the FCRA.

      91. As a direct and proximate result of Defendants’ conduct, Plaintiff suffered and continues

          to suffer a loss of income, damage to career, loss of career opportunity, severe emotional

          distress, anxiety, humiliation, embarrassment, damage to reputation, violations of his

          constitutional and statutory rights and other consequential damages.



                                                    15
Case 9:19-cv-80811-DMM Document 1 Entered on FLSD Docket 06/20/2019 Page 16 of 20



     92. At all times material hereto, the Defendants’ acts and omissions were done intentionally,

        willfully, with deliberate indifference, with reckless indifference and/or with malice toward

        the federal and state statutory rights of Plaintiff, justifying an award of punitive damages.

        Defendants knew of and were deliberately indifferent to the discrimination and retaliation,

        and failed to take prompt, effective remedial action.

        WHEREFORE, Plaintiff, NATHANIEL CAREY, respectfully requests that this Honorable

     Court enter judgment in his favor, and: (a) award Plaintiff actual damages suffered; (b) award

     Plaintiff front and back pay; (c) award Plaintiff reinstatement; (d) award Plaintiff

     compensatory damages under the FCRA for the embarrassment, anxiety, humiliation and

     emotional distress Plaintiff has suffered and continues to suffer; (e) award Plaintiff

     prejudgment interest on his damages award; (f) award Plaintiff punitive damages, according to

     proof; (g) enjoin Defendant, its officers, agents, employees and anyone acting in concert with

     them, from discriminating, harassing and retaliating against Plaintiff and any other employee;

     (h) award Plaintiff reasonable costs and attorney’s fees incurred in the prosecution of these

     claims; and any other such further relief as this Court deems just and equitable under the

     circumstances.

           COUNT VI – VIOLATION OF THE FCRA – SEX DISCRIMINATION
                             (Against All Defendants)

     93. Plaintiff incorporates by reference herein and re-alleges the allegations in Paragraphs 1

        through 55 above as though fully set forth herein.

     94. Defendants were in violation of Plaintiff’s statutory rights to be free of discrimination with

        respect to the terms, conditions or privileges on the basis of his sex.

     95. Defendants subjected Plaintiff to sex discrimination. The conduct of Defendants and their

        employees, described in this Complaint, violated rights secured to Plaintiff by the FCRA.



                                                  16
Case 9:19-cv-80811-DMM Document 1 Entered on FLSD Docket 06/20/2019 Page 17 of 20



      96. As a direct and proximate result of Defendants’ conduct, Plaintiff suffered and continues

          to suffer a loss of income, damage to career, loss of career opportunity, severe emotional

          distress, anxiety, humiliation, embarrassment, damage to reputation, violations of his

          constitutional and statutory rights and other consequential damages.

      97. At all times material hereto, the Defendants’ acts and omissions were done intentionally,

          willfully, with deliberate indifference, with reckless indifference and/or with malice toward

          the federal and state statutory rights of Plaintiff, justifying an award of punitive damages.

          Defendants knew of and were deliberately indifferent to the discrimination and retaliation,

          and failed to take prompt, effective remedial action.

      WHEREFORE, Plaintiff, NATHANIEL CAREY, respectfully requests that this Honorable

   Court enter judgment in his favor, and: (a) award Plaintiff actual damages suffered; (b) award

   Plaintiff front and back pay; (c) award Plaintiff reinstatement; (d) award Plaintiff compensatory

   damages under the FCRA for the embarrassment, anxiety, humiliation and emotional distress

   Plaintiff has suffered and continues to suffer; € award Plaintiff prejudgment interest on his

   damages award; (f) award Plaintiff punitive damages, according to proof; (g) enjoin Defendant, its

   officers, agents, employees and anyone acting in concert with them, from discriminating, harassing

   and retaliating against Plaintiff and any other employee; (h) award Plaintiff reasonable costs and

   attorney’s fees incurred in the prosecution of these claims; and any other such further relief as this

   Court deems just and equitable under the circumstances.




                  COUNT VII – VIOLATION OF THE FCRA – RETALIATION
                                 (Against All Defendants)




                                                    17
Case 9:19-cv-80811-DMM Document 1 Entered on FLSD Docket 06/20/2019 Page 18 of 20



      98. Plaintiff incorporates by reference herein and re-alleges the allegations in Paragraphs 1

          through 55 above as though fully set forth herein.

      99. Plaintiff is, and at all times relevant herein was, a black Jamaican-American male.

      100.        Plaintiff engaged in actions protected by the FCRA to stop the hostile work

          environment that Defendants had allowed to permeate the workplace, including, but not

          limited to, making numerous oral requests, including Plaintiff’s opposition to the unlawful

          practices in the workplace.

      101.        Because of Plaintiff’s protected actions, Defendants retaliated against Plaintiff by,

          among other things, creating a hostile work environment for Plaintiff, reprimanding

          Plaintiff for reporting this unlawful conduct, creating pre-textual reasons for possibly

          terminating Plaintiff, and ultimately terminating Plaintiff.

      102.        The conduct of the Defendants in retaliating against Plaintiff because of his

          protected actions was intentional. Defendants engaged in a discriminatory practice or

          practices with malice or with reckless indifference to the federally and state protected rights

          of the Plaintiff.

      103.        As a direct and proximate result of the Defendants’ actions, Plaintiff has suffered

          and will continue to suffer lost wages, benefits and entitlements, damage to his career and

          reputation, personal humiliation, mental anguish, and embarrassment justifying an award

          including, but not limited to, back pay, lost benefits, front pay, compensatory damages, and

          punitive damages according to proof against Defendant.

      WHEREFORE, Plaintiff, NATHANIEL CAREY, respectfully requests that this Honorable

   Court enter judgment in his favor, and: (a) award Plaintiff actual damages suffered; (b) award

   Plaintiff front and back pay; (c) award Plaintiff reinstatement; (d) award Plaintiff compensatory




                                                    18
Case 9:19-cv-80811-DMM Document 1 Entered on FLSD Docket 06/20/2019 Page 19 of 20



   damages under the FCRA for the embarrassment, anxiety, humiliation and emotional distress

   Plaintiff has suffered and continues to suffer; (e) award Plaintiff prejudgment interest on his

   damages award; (f) award Plaintiff punitive damages, according to proof; (g) enjoin Defendant, its

   officers, agents, employees and anyone acting in concert with them, from discriminating, harassing

   and retaliating against Plaintiff and any other employee; (h) award Plaintiff reasonable costs and

   attorney’s fees incurred in the prosecution of these claims; and any other such further relief as this

   Court deems just and equitable under the circumstances.

                                    DEMAND FOR JURY TRIAL

          Plaintiff, NATHANIEL CAREY, hereby requests and demands a trial by jury on all

   appropriate claims set forth within this Complaint.

          Dated this 20th of June, 2019.

                                                          Respectfully Submitted,

                                                          USA EMPLOYMENT LAWYERS -
                                                          JORDAN RICHARDS, PLLC
                                                          805 E. Broward Blvd. Suite 301
                                                          Fort Lauderdale, Florida 33301
                                                          (954) 871-0050
                                                          Counsel for Plaintiff

                                                          By: /s/ Jordan Richards
                                                          JORDAN RICHARDS, ESQUIRE
                                                          Florida Bar No. 108372
                                                          MELISSA SCOTT, ESQUIRE
                                                          Florida Bar No. 1010123
                                                          jordan@jordanrichardspllc.com
                                                          melissa@jordanrichardspllc.com
                                                          jill@jordanrichardspllc.com
                                                          jake@jordanrichardspllc.com
                                                          stephanie@jordanrichardspllc.com
                                                          mike@usaemploymentlawyers.com


                                    CERTIFICATE OF SERVICE




                                                    19
Case 9:19-cv-80811-DMM Document 1 Entered on FLSD Docket 06/20/2019 Page 20 of 20



        I HERE CERTIFY that the foregoing document was filed via CM/ECF on June 20, 2019.

                                                 By: /s/ Jordan Richards
                                                 JORDAN RICHARDS, ESQUIRE
                                                 Florida Bar No. 108372


                                     SERVICE LIST:




                                            20
